Citation Nr: 0517921	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  96-38 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis, 
postoperative, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to August 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to an 
evaluation in excess of 20 percent for the veteran's service-
connected spondylolisthesis.  

The veteran subsequently perfected a timely appeal with 
respect to that issue.  During the pendency of the appeal, 
jurisdiction over the veteran's appeal was transferred to the 
RO in San Diego, California.  

In February 1998, the Board remanded the claim of entitlement 
to an increased rating for the service-connected 
spondylolisthesis to the San Diego RO for additional 
evidentiary development.  At the time, the Board also denied 
claims of entitlement to service connection for headaches and 
for a bilateral knee disorder, both claimed as secondary to 
the service-connected spondylolisthesis.

Thereafter, in July 2000, the RO issued a Supplemental 
Statement of the Case (SSOC) in which it continued to deny 
entitlement to an increased rating for the veteran's service-
connected spondylolisthesis.  The claims folder was 
subsequently returned to the Board.  

In October 2002, the Board determined that it was necessary 
to undertake further evidentiary development with respect to 
the claim for an increased evaluation for spondylolisthesis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).

Thereafter, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As a result, the Board determined that it 
could no longer directly undertake evidentiary development 
with respect to veteran's claim.  Accordingly, in September 
2003, the Board remanded the veteran's claims to the RO so 
that it could complete the necessary development.

In the February 2005 rating decision, the RO granted an 
increased rating of 40 percent for the service-connected 
disability.  Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), 
the veteran is presumed to be seeing the maximum benefit 
allowed by law.  Consequently, even though the RO increased 
the veteran's service-connected rating to 40 percent, the 
claim remains in controversy because less than the maximum 
benefit has been awarded.

This case is now once again before the Board for review of 
the veteran's claim of entitlement to an increased evaluation 
for the service-connected spondylolisthesis, postoperative.

As noted above, in February 1998, the Board denied claims of 
entitlement to service connection for headaches and for a 
bilateral knee disorder, both claimed as secondary to the 
service-connected spondylolisthesis.  Thus, these matters 
were resolved and are no longer on appeal.


FINDINGS OF FACT

The veteran's service-connected back disability is manifested 
by severe limitation of motion accompanied by symptoms 
compatible with mild neurological deficit in each lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 40 
percent for the veteran's spondylolisthesis, postoperative, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 (2002) (in effect prior to September 23, 
2002), Diagnostic Code 5293(2003) (effective September 23, 
2002), Diagnostic Code 5243 (2004) (effective September 26, 
2003).

2.  The criteria for a separate evaluation of 10 percent for 
left lower extremity radiculopathy, effective from September 
23, 2002 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293(2003) (effective September 23, 2002), 
Diagnostic Code 5243 (2004) (effective September 26, 2003).

3.  The criteria for a separate evaluation of 10 percent for 
right lower extremity radiculopathy, effective from September 
23, 2002 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293(2003) (effective September 23, 2002), 
Diagnostic Code 5243 (2004) (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in November 2001 and 
March 2004 in which the RO advised the appellant of the type 
of evidence needed to substantiate his claim for an increased 
rating.  In these letters, the RO also advised the appellant 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by his and what evidence should 
be provided by VA.  The appellant was also advised to 
identify any additional evidence that he believed might be 
relevant to his claim and what VA would do to assist him in 
the development of his claim.  

Although these letters were issued after the initial 
adjudication of his claim by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
denied his claim in the 1998 decision.  Furthermore, the 
notice letters provided to the appellant were provided by the 
RO prior to the most recent transfer of his case to the 
Board, and the content of that notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and SSOC's were issued.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issue on appeal would not 
be prejudicial to him.  

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's treatment records from the VA Medical Centers in 
Loma Linda, California, and Long Beach, California.  The RO 
also arranged for him to undergo VA examinations in July 
1995, October 1996, November 1996, and August 2004 
specifically for the purpose of determining the severity of 
his service-connected disability.

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  



Factual Background

The veteran's service medical records show that, in February 
1962, he reported having injured his back while carrying 
another person.  He complained of pain in his back, which 
radiated into his lower extremities.  The examiner noted an 
impression of ruptured intervertebral disc.  

In March 1962, he underwent a right S1 and S2 
hemilaminectomy, which disclosed a marked abnormality at both 
levels with much of the arch being cartilaginous and floating 
free.  A congenital abnormality was also found at the L5-S1 
roots, and it was noted that members of the Neurological 
Service were impressed by the high degree of congenital 
abnormality.  There was no evidence of disc protrusion at any 
level.  Postoperative course was uneventful and he was put on 
convalescence leave.  He was given a final diagnosis of 
spondylolisthesis.

A medical board report dated in May 1962, shows a finding of 
tenderness over the spinous processes L3-L5.  X-ray 
examination revealed an abnormality on a congenital basis 
with spina bifida and first-degree spondylolisthesis with 
bilateral pars defects at the L5 and "L6" levels, "L6" 
being the spina bifida level.

In a March 1963 rating decision, the RO granted service 
connection for post-operative spondylolisthesis and assigned 
a 20 percent evaluation under Diagnostic Code (DC) 5292.  The 
RO explained that the veteran had been found to have 
spondylolisthesis, which is a congenital disorder, in 
service, and that a Physical Evaluation Board at separation 
had concluded that it was aggravated during service.

On June 14, 1995, the RO received the veteran's informal 
claim of entitlement to an increased rating for his service-
connected disability.  The veteran reported that he was 
experiencing excruciating pain, which traveled throughout his 
back and his legs.  He indicated that he could not walk, sit, 
or stand for any length of time, and that he had difficulty 
sleeping at night due to pain.

In a VA outpatient treatment record dated in June 1995, it 
was noted that the veteran had a history of low back pain 
since service, which had been increasing over the past 
several years.  

In July 1995, the veteran underwent a VA spine examination in 
which he reported that he was experiencing constant pain in 
his back.  The examiner noted that forward flexion was 55 
degrees at the femoral sacral and 45 degrees at the 
thoracodorsal.  It was also noted that backward extension was 
to 25 degrees, left lateral flexion was to 30 degrees, right 
lateral flexion was to 25 degrees, left rotation was to 30 
degrees, and right rotation was to 30 degrees.  Knee reflexes 
were found to be 1+hypoactive on the right and absent on the 
left.  The examiner noted that no paravertebral muscular 
spasticity was felt.  The examiner indicated a diagnosis of 
spondylolisthesis, by history, level to be determined by x-
rays.

In an October 1995 memorandum, the RO noted that another VA 
examination was warranted in order to address disabilities 
for which the veteran was seeking service connection.  The RO 
also noted that x-rays had not been obtained of the veteran's 
back following his July 1995 examination.

The veteran subsequently underwent a VA neurological 
examination in November 1995.  At that time, x-rays were 
obtained of the veteran's spine, which showed minimal 
compression of T11, T12, and L1 vertebrae, and minimal 
degenerative disc disease at L1-2.  Features of a prior 
laminectomy at L5 were also present.  

The report of the November 1995 VA neurological examination 
shows that this exam was conducted primarily in regard to a 
separate claim of entitlement to service connection for 
headaches, and that no clinical findings were noted regarding 
the service-connected spondylolisthesis other than the 
results of x-rays obtained at that time.

In the December 1995 rating decision, the RO denied 
entitlement to an evaluation in excess of 20 percent for the 
service-connected spondylolisthesis.  As discussed in the 
Introduction, the veteran subsequently appealed that 
decision.

In an August 1996 VA outpatient treatment record, it was 
noted that the veteran was complaining of pain in his back, 
and numbness and weakness in his lower extremities.

During a personal hearing conducted before a Hearing Officer 
in October 1996, the veteran testified that he was unable to 
stand or sit for too long due to pain, and that the pain 
extended into both legs, but particularly into the right leg.  
He also reported that he was unable to lift more than 15 
pounds.  The veteran further testified that, although he had 
been treated for back problems from a number of private 
physicians in the past, he had received all treatment since 
1995 from the VAMC in Loma Linda.

In October 1996, the veteran underwent another VA spine 
examination.  He reported experiencing intermittent episodes 
of pain, predominantly in his back but occasionally radiating 
down into the front portion of his right leg.  He also 
reported experiencing increased pain on exertion, but denied 
fatigability specifically.  Examination revealed a slightly 
decreased lumbar lordosis, but no evidence of fixed deformity 
or atrophy.  It was noted that forward flexion was present to 
the knees, backward extension was to 30 degrees, left lateral 
flexion was to 25 degrees, rotation to the left was to 90 
degrees, and rotation to the right was to 90 degrees.  The 
examiner found mild evidence of pain on extreme range of 
motion.

In the report of this examination, it was further noted that 
neurological examination had revealed a stable gait and that 
he was able to walk well on his heels and toes.  The examiner 
found that the veteran had difficulty squatting and that he 
had negative straight leg raising.  A subjective decrease in 
sensation was noted along the lateral border of the right 
foot to pinprick, but sensation was otherwise found to be 
intact.  There was no evidence of motor weakness, atrophy, or 
vesiculations found on examination.  It was noted that he had 
undergone a previous CT scan, which showed post surgical 
changes and mild disc bulges at L3-4, L4-5, and L5-S1, but no 
significant stenosis or nerve root compression.  

The examiner noted a diagnosis of mild to moderate chronic 
mechanical back pain, intermittently radicular in nature.  
The examiner explained that the veteran's back pain was most 
likely initiated by his in-service injury and subsequent 
surgical treatment.  The examiner further explained that, at 
this point, the majority of his symptoms were probably 
secondary to primary degenerative changes and it was likely 
during flare-ups that he experienced significant dysfunction.  

In November 1996, the veteran underwent another VA 
neurological examination in which he reported experiencing 
constant pain in his right thigh and hip, and extending into 
his knee.  He described the pain as a dull, aching sensation.  
It was noted that the right side was much more prominently 
involved, but that there was milder left-side involvement.  
He also described a "pins and needles" sensation in both 
feet that was greater on the right than the left.  The 
veteran reported that he also thought that there had been a 
decrease in strength in the right lower extremity.

Examination revealed decreased pinprick sensation in both 
feet, but that deep tendon reflexes were symmetrical and 
active.  The examiner found no evidence of atrophy in the 
right lower extremity, and that there was symmetrical bulk 
and tone.  Strength revealed a slight give-way weakness in 
the right psoas compared to the left, and also in the right 
hamstring muscle.  Dorsiflexion on the right also revealed 
slight inconsistency and give-way weakness.  It was noted 
that he was able to stand without difficulty, that walking 
straightaway was completed appropriately, and that straight 
leg raising was negative.

The examiner concluded that the character of the veteran's 
initial injury was unclear.  He explained that the gradual 
evolution of increasing and constant pain would be compatible 
with radiculopathy, but that the distribution of abnormality 
was not characteristic.  The sensory changes were found to be 
more compatible with peripheral neuropathy, but, because the 
deep tendon reflexes were intact, the neuropathy would be in 
the sensory category, rather than sensory motor involvement.

The examiner noted an impression of sensory peripheral 
neuropathy, which was probably unrelated to his in-service 
injury.  The examiner further found that there was no 
evidence to suggest radiculopathy in the right lower 
extremity, even though pain distribution did extend from the 
back and hip area to the knee.  It was noted that local 
osseous change could cause this distribution, and that 
arthritic changes, musculoskeletal, and spondylarthritises 
could cause local distribution of pain.

In February 1998, the Board remanded the claim of entitlement 
to an increased rating for the service-connected 
spondylolisthesis to the San Diego RO for additional 
evidentiary development, to include arranging for the veteran 
to undergo another examination.

The RO subsequently arranged for the veteran to undergo an 
examination through QTC medical services in August 1998.  
However, he failed to report for that exam.

In the July 2000 SSOC, the RO continued to deny the veteran's 
claim for an increased evaluation for spondylolisthesis.

Thereafter, in October 2002, the Board determined that 
further evidentiary development was warranted.  Specifically, 
the Board determined that any treatment records that may 
exist from the VAMC in Loma Linda since April 1997 had to be 
obtained, and that he should be provided with another 
opportunity to appear for a VA orthopedic examination.

As explained in the Introduction, following the invalidation 
of 38 C.F.R. § 19.9(a)(2), which permitted the Board to 
undertake its own development, this case was remanded to the 
RO in September 2003.

The RO subsequently requested all treatment records 
pertaining to the veteran from the VAMC in Loma Linda, 
including all records dated since April 1997.  The VAMC 
subsequently forwarded all available medical records 
pertaining to the veteran.  These records consisted primarily 
of copies of treatment records already associated with the 
claims folder, and did not show any outpatient or treatment 
having been received from that facility since 1996.  

However, these records did include a July 1995 report of 
EMG/nerve conduction studies that was not already associated 
with the record.  These studies were found to be normal in 
the right lower extremity, but needle exam showed increased 
insertional activity and large motor unit potentions firing 
in reduced numbers in some L5 and S1 innervated thigh and 
calf muscles bilaterally.  The examiner noted an 
interpretation of EMG evidence for old or chronic bilateral 
radiculopathies.

In a March 2004 letter, the RO requested that the veteran 
identify any additional health care providers who treatment 
him for his service-connected disability.  In a response 
statement received in April 2004, the veteran indicated that 
he had received treatment from the VAMC in Long Beach, 
California.

The RO subsequently requested the veteran's treatment records 
from that facility.  The VAMC subsequently forwarded copies 
of the veteran's records, which show that he had been 
receiving treatment from that facility for a variety of 
problems, such as hypertension, left-sided facial weakness, 
cataracts, and skin cancer.  In a July 2003 clinical note, 
the veteran denied experiencing any weakness or numbness in 
his extremities, and examination revealed that sensation and 
strength were normal in both the upper and lower extremities.  
These records are negative for any complaints or clinical 
findings with respect to his spine or back.

In April 2004, the veteran underwent another VA spine 
examination.  It was noted that he was working as a drywall 
estimator, but that he was having difficulty now due to pain 
in his back and right leg.  He also reported experiencing 
numbness in all of his toes.  He indicated that he could not 
lift, bend over, or climb stairs.  The examiner noted that he 
did not use a cane or a stick, but that he reported that he 
was unable to drive long distances.  Examination revealed 
that he had zero degrees flexion and only 10 degrees 
extension.  Side bending was noted to be at 5 degrees 
bilaterally, and rotation was found to be to 10 degrees 
bilaterally.  Lateral flexion was found to be to 30 degrees 
on both sides.  

It was noted that he experienced a great deal of muscle spasm 
in his back, which reportedly caused him to have to hold on 
to furniture when he bent down.  The examiner found that 
straight leg raising was only to 50 degrees on both sides, 
and that there was a positive LeSegue's test on both sides.  
Range of motion in the ankles and knees was limited by pain, 
and sensation was decreased to light touch in the lateral 
aspect of the feet.  However, there was no decrease in sacral 
sensation.  

The examiner arranged for the veteran to under an MRI, x-
rays, and EMG/nerve conduction studies.  X-rays revealed 
discogenic space narrowing of C3 through T1 with associated 
osteophyte formation and frontal narrowing bilaterally.  The 
EMG/nerve conduction studies were noted to be incomplete due 
to an incomplete electrodiagnostic study, but the examiner 
found that there was no evidence of neuropathy tested on the 
nerves and that all nerves were within normal limits.  The 
MRI of the lumbar spine showed severe spinal stenosis at T11, 
T12, and L1 with myelomalacia of the cord at T12 with 
neuroforaminal narrowing

In the February 2005 rating decision, the RO granted an 
increased rating of 40 percent for the service-connected 
disability, effective June 14, 1995, which corresponds to the 
date of receipt of the veteran's informal claim for an 
increased rating.  In that decision, the RO noted that the 
rating criteria for evaluating disabilities of the spine had 
changed during the pendency of the veteran's appeal.  The RO 
essentially found that a 40 percent disability rating was 
warranted under the old criteria of DC 5292, which provided 
for a 40 percent rating when there was severe limitation of 
motion in the lumbar spine.

Analysis

The veteran is seeking an increased rating for his service-
connected spondylolisthesis, postoperative.  He essentially 
contends that the symptoms of his disability are more severe 
than is contemplated by the 40 percent rating currently 
assigned.  Specifically, he has contended that he experiences 
constant pain in his low back, which radiates into his lower 
extremities.  On various occasions, has also reported 
experiencing numbness, weakness, and tingling in his lower 
extremities, which he also believes to be related to the 
service-connected spondylolisthesis.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise. 

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application"). 

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of the schedule for rating disabilities of the spine.  
The Board recognizes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.

The Board also notes in passing that the veteran was provided 
notice of the change in regulations in the February 2005 
SSOC.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).  

In this case, the veteran's spondylolisthesis has been 
evaluated by the RO as 40 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5292 (2002).  Under the old criteria for 
evaluating disabilities of the spine, DC 5292 assigned 
ratings based on limitation of motion in the lumbar spine.  
Under that Diagnostic Code, a 10 percent evaluation was 
warranted for slight limitation of motion, a 20 percent 
evaluation was warranted for moderate limitation of motion, 
and a 40 percent evaluation was warranted for severe 
limitation of motion.  Thus, the veteran has already been 
assigned the maximum disability rating available under that 
code.

The Board notes that, under the old criteria, lumbosacral 
strain could be evaluated under DC 5295.  Under this code, a 
40 percent evaluation is warranted where the disorder is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295.  A 40 percent evaluation was the 
maximum disability rating available under that code.

Under the old criteria, degenerative disc disease could be 
evaluated under DC 5293, which sets forth the criteria for 
rating intervertebral disc syndrome.  Under that code, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, DC 5293 (2002).  

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that code, 
intervertebral disc syndrome is to be evaluated either under 
the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.  

Under the new general rating criteria for disabilities of 
the spine, a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The Board notes that, under the new criteria for evaluated 
disorders of the spine, the only basis for awarding an 
evaluation in excess of 40 percent is if the service-
connected disability is manifested by unfavorable ankylosis 
of the spine.  However, having reviewed the complete record, 
the Board finds that repeated physical examination and 
diagnostic studies have failed to reveal any evidence of 
either favorable or unfavorable ankylosis.  Although his most 
recent VA examination in August 2004 did reveal evidence of 
severe limitation of motion in the lumbosacral spine, it 
appears that physical examination, x-rays, and other 
diagnostic studies at that time did not show evidence of 
ankylosis of the spine.  Thus, the Board concludes that the 
preponderance of the evidence is against assigning an 
increased schedular evaluation under the general criteria for 
rating disabilities of the spine that became effective on 
September 26, 2003.

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, in Note 1 of that criteria, it is 
explained that an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

In this case, the Board finds that the veteran's treatment 
records and the reports of VA examinations are negative for 
any suggestion that a physician has prescribed bedrest as 
treatment for the service-connected back disorder.  In 
addition, the veteran has never reported having been 
prescribed bedrest due to his service-connected disability.  
Therefore, the Board finds that the preponderance of the 
evidence is also against granting an increased rating based 
on incapacitating episodes.

In light of the aforementioned findings, the Board has 
considered whether an evaluation in excess of 40 percent may 
be available under the old criteria for rating disabilities 
of the spine.  However, as noted above, a 40 percent 
evaluation is the maximum disability rating available under 
DC 5292 and under DC 5295.  

The Board has considered whether a 60 percent evaluation is 
warranted based on the old criteria of DC 5293, which 
provides for a 60 percent rating for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

In this regard, the Board notes that, during his October 1996 
VA spine examination, it was found that neurological exam 
revealed a stable gait and that the veteran was able to walk 
well on his heels and toes.  The examiner found that the 
veteran had difficulty squatting and that he had negative 
straight leg raising.  A subjective decrease in sensation was 
noted along the lateral border of the right foot to pinprick, 
but sensation was otherwise found to be intact.  There was no 
evidence of motor weakness, atrophy, or vesiculations found 
on examination.  The examiner noted a diagnosis of mild to 
moderate chronic mechanical back pain, which was found to be 
only intermittently radicular in nature.

During the November 1996 VA neurological examination, he 
reported experiencing constant pain in his right thigh and 
hip, and extending into his knee, which he described as a 
dull, aching sensation.  It was noted that the right side was 
much more prominently involved, and he also described a 
"pins and needles" sensation in both feet that was greater 
on the right than the left.  The veteran reported that he 
also thought that there had been a decrease in strength in 
the right lower extremity.  Examination revealed slight 
weakness in the right lower extremity, but no evidence of 
atrophy or problems with his gait.  

Although the EMG/nerve conducted studies obtained in July 
1995 showed some evidence of chronic bilateral 
radiculopathies, the Board believes that the degree of 
objective symptomatology shown during his October 1996 and 
November 1996 examinations was not so severe as to be 
consistent with a finding of pronounced intervertebral disc 
disease.  

The Board has considered the report of his April 2004 VA 
examination in which he reported that he could not lift, bend 
over, or climb stairs due to pain in his back and right lower 
extremity.  The examination revealed severe limitation of 
motion in the lumbar spine, and some limitation in the ankles 
and knees due to pain.  The examiner also noted some 
decreased sensation in the feet, but no decrease in sacral 
sensation.  Straight leg raising was found to be to only 50 
degrees on both sides.  It was also noted that he described 
experiencing a great deal of muscle spasm in his back, 
although no objective findings of muscle spasm were noted.  
Also, nerve conduction studies obtained at that time revealed 
no evidence of neuropathy and all nerves were found to be 
within normal limits, although MRI studies did reveal severe 
spinal stenosis at T11, T12, and L1.

The Board finds that the degree of symptomatology noted in 
the report of his April 2004 VA examination is also not 
consistent with a finding of pronounced intervertebral disc 
syndrome.  Although some objective clinical findings appear 
to have been noted with respect to the veteran's lower 
extremities, the Board believes that those findings are 
already contemplated by the 40 percent rating currently 
assigned.

The Board notes that, under the version of DC 5293 that 
became effective on September 23, 2002, Note (1) required 
that separate evaluations must be considered for objective 
neurologic manifestations.  Neurological manifestations were 
defined as neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  The Board notes that a separate rating based on 
neurological abnormalities is also contemplated by the 
general rating criteria that became effective on September 
26, 2003.

The Board notes that evaluation under the earlier criteria 
for intervertebral disc syndrome, which was discussed above, 
encompassed the neurological manifestations in the rating 
criteria, and the Board believes that a separate evaluation 
prior to September 23, 2002 would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2004)

The Board has considered whether a separate rating is 
warranted since September 2002 under the provisions of 38 
C.F.R. § 4.121a, DC 8520 (2004) as analogous to impairment of 
the sciatic nerve.  Under DC 8520, pertaining to paralysis of 
the sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating. An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.

In this regard, the Board believes the most probative 
evidence to be the report of the April 2004 VA examination 
because it is the only examination conducted since the new 
rating criteria came into effect in September 2002.  Although 
nerve conduction studies obtained at that time revealed no 
evidence of neurological abnormalities, MRI studies did 
reveal severe spinal stenosis at T11, T12, and L1, and prior 
nerve conduction studies in 1995 did show evidence of 
bilateral radiculopathies.  Physical examination during the 
April 2004 exam revealed some decreased sensation in the 
feet, but no decrease in sacral sensation.  Straight leg 
raising was found to be to only 50 degrees on both sides.  
The veteran described experiencing a great deal of muscle 
spasm in his back, but no objective findings of muscle spasm 
were noted.  Although the veteran complained that his 
symptoms were more severe in his right lower extremity, 
objective findings appeared to be identical in both 
extremities.

The Board finds these objective findings to be consistent 
with the analogous rating of no more than 10 percent in each 
lower extremity under DC 8520, which contemplates mild 
incomplete paralysis of the sciatic nerve.  The Board further 
finds that the preponderance of the evidence is against the 
assignment of separate ratings in excess of 10 percent in 
either extremity based on a finding of moderate incomplete 
paralysis.

In short, the Board finds that the credible and probative 
evidence supports the assignment of separate 10 percent 
ratings under DC 8520 based on right and left lower extremity 
radiculopathy associated with his service-connected back 
disability, effective September 23, 2002.

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The Board has considered whether these provisions would 
support the assignment of an increased rating, as 
contemplated by the Court in Deluca.  However, although there 
have been complaints of weakness and fatigue, the Board 
believes that the objective clinical findings do not reflect 
a degree of impairment which would allow for the assignment 
of additional disability under 38 C.F.R. §§ 4.40 or 4.45.  
Furthermore, although pain on motion has been found, the 
Board believes that the additional limitation of motion 
caused by that pain is already contemplated the assignment of 
a 40 percent rating under DC 5292.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the service-connected spondylolisthesis under 
either the new or old criteria for rating disabilities of the 
spine.  However, the Board further finds that the evidence of 
record supports the assignment of separate 10 percent ratings 
under DC 8520 based on right and left lower extremity 
radiculopathy associated with his service-connected back 
disability, effective September 23, 2002.


ORDER

Entitlement to an increased schedular evaluation for 
spondylolisthesis, postoperative, currently evaluated as 40 
percent disabling, is denied.

A separate disability rating of 10 percent for the service-
connected neurological deficit in the right lower extremity 
beginning on and after September 23, 2002, is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.

A separate disability rating of 10 percent for the service- 
connected neurological deficit in the left lower extremity 
due beginning on and after September 23, 2002, is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


